Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Chen et al.				:		
Patent No. 10,871,628				:	
Issue Date: December 22, 2020		:	Request for Information 
Application No. 15/799,190			:	
Filing Date: October 31, 2017		:	  
Attorney Docket No. 58NK-263602-US	:		

The instant request for information (“RFI”) is being issued in response to the “Request for Reconsideration of Patent Term Adjustment for Issued Patent” filed February 18, 2021, which is being treated as a request under 37 C.F.R. § 1.705(b).

The United States Patent and Trademark Office (“Office”) issued the patent on December 22, 2020.  The patent sets forth a patent term adjustment (“PTA”) of 418 days.

The request was filed on February 18, 2021.  The title of the request indicates the request seeks for the Office to reconsider the PTA on the PTA.  The request states the PTA determination on the patent disagrees with applicants’ calculation of the PTA, and requests the Office verify the Office’s calculation of the PTA.

A request for the Office to recalculate the PTA set forth on a patent must satisfy the requirements set forth in 37 C.F.R. § 1.705(b).  The provisions of 37 C.F.R. § 1.705(b) include a requirement for payment of the fee set forth in 37 C.F.R. § 1.18(e).

The Office will not consider the merits of a request for reconsideration of patent term adjustment absent payment of the fee for the request along with the fee due for any necessary extension of time.  The fee under 37 C.F.R. § 1.18(e) was not filed with the request.  Therefore, the merits of the petition will not be considered.

The Office notes an extension of time cannot be obtained at this point in time in order to make the request timely because the last date in the maximum extendable period to file the request was July 22, 2020.

The merits of the request will only be considered if one of the following is filed:

(1)	A response to this NOI including proof that the fee under 37 C.F.R. § 1.18(e)    was submitted with the request along with a payment of the fee under 37 C.F.R.    § 1.18(e), or

(2)	A response accompanied by a grantable petition under 37 C.F.R. § 1.183 requesting waiver of the deadline to pay the fee, the fee under 37 C.F.R. § 1.18(e), the fee for the petition under 37 C.F.R. § 1.183.

The PTA will remain 418 days absent the submission of a timely response to this RFI.  A response to this RFI must be filed within TWO MONTHS of the mailing date of the RFI.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The   two-month time period may be extended by up to five months.  This RFI is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

The address set forth on the request is different than the address of record.  If appropriate, a request to change the address of record should be filed.  A courtesy copy of this decision is being mailed to the address set forth on the request.  However, all future correspondence will be mailed solely to the address of record.  

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  				
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300; Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions
cc:	Sheppard Mullin Richter & Hampton LLP
	379 Lyton Avenue
	Palo Alto, CA  94301








    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.